       Case 2:19-cr-00173-WBS Document 32 Filed 11/25/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_labaree@fd.org
5
6    Attorney for Defendant
     MICHAEL JOSEPH TAYLOR
7
8                                  IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00173-WBS
12                    Plaintiff,                    STIPULATION AND ORDER TO CONTINUE
                                                    STATUS CONFERENCE
13             v.
14   MICHAEL JOSEPH TAYLOR,                          DATE:           November 30, 2020
                                                     TIME            9:00 a.m.
15                    Defendant.                     JUDGE:          Hon. William B. Shubb
16
17             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through, Shelley D. Weger, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Hannah R. Labaree,

20   attorneys for Michael Joseph Taylor, that defendant requests that the status conference scheduled

21   for November 30, 2020 be vacated and continued to December 14, 2020 at 9:00 a.m., and that

22   time between November 30, 2020 and December 14, 2020, be excluded under Local Code T4.
23
               The parties agree and stipulate, and request that the Court find the following:
24
               1.     Counsel for defendant requires additional time to consult with her client, to
25
     review the evidence, discuss the law and determine how the defense wants to proceed in this
26
     matter.
27
               2.     Counsel for defendant believes that failure to grant the above-requested
28
      Stipulation and Order                            -1-          United States v. Taylor, 2:19-cr-00173-WBS
      to Continue Status Conference
       Case 2:19-cr-00173-WBS Document 32 Filed 11/25/20 Page 2 of 3



1    continuance would deny her the reasonable time necessary for effective preparation, taking into
2    account the exercise of due diligence.
3            3.      The government does not object to the continuance.
4            4.      Based upon the foregoing, the parties agree that for purposes of calculating time

5    under the Speedy Trial Act the time period from November 30, 2020 through and including

6    December 14, 2020, is deemed excludable pursuant to 18 U.S.C. § 3161 (h)(7)(A), (B)(iv)[Local

7    Code T4] and General Order 479 because it results from a continuance granted by the Court at

8    the defendant’s request for the purposes of continuity of counsel and defense preparation, and the

9    Court’s finding that the ends of justice served by taking such action outweigh the best interest of

10   the public and defendant in a speedy trial.

11           5.      Nothing in this stipulation and order shall preclude a finding that other provisions

12   of the Speedy Trial Act dictate that additional time periods are excludable from the period within

13   which a trial must commence.

14           IT IS SO STIPULATED.

15
     DATED: November 24, 2020                      Respectfully submitted,
16
                                                   HEATHER E. WILLIAMS
17
                                                   Federal Defender
18
                                                   /s/ Hannah R. Labaree
19                                                 HANNAH R. LABAREE
                                                   Assistant Federal Defender
20                                                 Attorney for MICHAEL JOSEPH TAYLOR
21
     DATED: November 24, 2020                      McGREGOR W. SCOTT
22
                                                   United States Attorney
23
                                                   /s/ Shelley D. Weger
24                                                 SHELLEY D. WEGER
                                                   Assistant United States Attorney
25                                                 Attorney for Plaintiff
26
27
28
      Stipulation and Order                           -2-          United States v. Taylor, 2:19-cr-00173-WBS
      to Continue Status Conference
       Case 2:19-cr-00173-WBS Document 32 Filed 11/25/20 Page 3 of 3



1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court vacates the existing status conference of November 30, 2020, and orders a
9    status conference on December 14, 2020, at 9:00 a.m. The Court further orders the time from
10   November 30, 2020 up to and including December 14, 2020, excluded from computation of time
11   within which the trial of this case must commence under the Speedy Trial Act, pursuant to 18
12   U.S.C. §§3161(h)(7)(A), B(iv)[Local Code T4].
13
     Dated: November 25, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-          United States v. Taylor, 2:19-cr-00173-WBS
      to Continue Status Conference
